           Case MDL No. 2804 Document 4441 Filed 05/24/19 Page 1 of 1



                           UNITED STATES JUDICIAL PANEL
                                        on
                            MULTIDISTRICT LITIGATION


IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION
      Dunaway, et al. v. Purdue Pharma LP, et al.,                 )
           M.D. Tennessee, C.A. No. 2:19-00038                     )             MDL No. 2804


               ORDER VACATING CONDITIONAL TRANSFER ORDER


       A conditional transfer order was filed in this action (Dunaway) on May 16, 2019. The Panel
has now been advised that Dunaway has been remanded to the Circuit Court of Cumberland County,
Tennessee, by the Honorable Aleta A. Trauger in an order filed on May 22, 2019.

     IT IS THEREFORE ORDERED that the Panel’s conditional transfer order designated as
“CTO-93” filed on May 16, 2019, is VACATED insofar as it relates to this action.


                                                    FOR THE PANEL



                                                    John W. Nichols
                                                    Clerk of the Panel
